Name: 2012/175/EU: Commission Implementing Decision of 23Ã March 2012 amending Decision 2006/133/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document C(2012) 1844)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  wood industry;  forestry;  deterioration of the environment;  Europe
 Date Published: 2012-03-27

 27.3.2012 EN Official Journal of the European Union L 89/72 COMMISSION IMPLEMENTING DECISION of 23 March 2012 amending Decision 2006/133/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document C(2012) 1844) (2012/175/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Decision 2006/133/EC (2) lays down certain protective measures to be applied until 31 March 2012. (2) Decision 2006/133/EC should continue to apply for a period allowing an adequate revision of the measures it provides for. (3) Decision 2006/133/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 2006/133/EC is amended as follows: 1. in the first paragraph, the words 31 March 2012 are replaced by 31 October 2012; 2. in the third paragraph, the words 31 March 2012 are replaced by 31 October 2012. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 March 2012. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 52, 23.2.2006, p. 34.